Case 6:21-cv-00738-CEM-LRH Document 7 Filed 05/28/21 Page 1 of 2 PageID 35




                         UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTICT OF FLORIDA
                               ORLANDO DIVISION

MARTIN J. WALSH,                                  )
SECRETARY OF LABOR,                               )               FILE NO.
UNITED STATES DEPARTMENT                          )
OF LABOR,                                         )        6:21-cv-738-CEM-LRH
                                                  )
                            Plaintiff,            )
                                                  )
               v.                                 )
                                                  )
ANGELS FOR KIDS ON CALL, INC.,                    )
ELIZABETH VALENCIA, an individual,                )
YENCY MARULANDA, an individual,                   )
and JOSE CORA, an individual,                     )
                                                  )
         Defendants.                              )

                    NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action is not

related to pending or closed civil or criminal case(s) previously filed in this

Court, or any other Federal or State court, or administrative agency.

         I further certify that I will serve a copy of this Notice of Pendency of Other

Actions upon each party no later than fourteen days after appearance of the

party.
Case 6:21-cv-00738-CEM-LRH Document 7 Filed 05/28/21 Page 2 of 2 PageID 36




     Respectfully submitted this 28th day of May, 2021.


                                 Respectfully submitted,
ADDRESS:
                                 ELENA S. GOLDSTEIN
                                 Acting Solicitor
Office of the Solicitor
U. S. Department of Labor        TREMELLE I. HOWARD
61 Forsyth Street, S.W.          Regional Solicitor
Room 7T10
Atlanta, GA 30303               CHARNA C. HOLLINGSWORTH-MALONE
                                Civil Rights Counsel
Telephone:
(404) 302-5467                    By: /s/ Winfield W. Murray
(404) 302-5438 (FAX)                 WINFIELD W. MURRAY
Murray.Winfield.W@dol.gov               Trial Attorney
Miller.daniel.p@dol.gov                 Special Bar No. A5502618
ATL.FEDCOURT@dol.gov

                                 Office of the Solicitor
                                 U. S. Department of Labor
                                 Attorneys for Plaintiff


SOL Case No. 20-00284




                                      2
